Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the correspondence filed 03/15/2019.
Claims 1-9 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “audit trail registration 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-3, claim limitations “audit trail registration means …”, “audit trail providing means …”, “store registration means …”, “electronic certificate registration means …” and “electronic certificate 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 4-9 do not cure the deficiency of claims 1-3 and are rejected under 35 USC § 112 for their dependency upon claims 1-3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0300898 to Campero et al. (hereinafter Campero).
As to claim 1, Campero teaches an electronic certification system that guarantees reliability of data using an audit trail registered in a blockchain, the data being provided to a second terminal by a first terminal, wherein: the first terminal includes: audit trail registration means for registering information and the data as the audit trail in the blockchain (paragraphs 35 and 37, stored information records including user information that is hashed and stored into the distributed ledger), the information being about at least one of the first terminal, an administrator of the first terminal, and a program configured to run on the first terminal and exchange the data with the second terminal (paragraph 37, information about a user’s attribute, birth certificate), and audit trail providing means for transmitting the audit trail to the second terminal (paragraph 38, sending of the birth certificate to the receiving party); and the second terminal determines that the data is reliable if the audit trail (paragraph 38, requesting entity retrieves from the ledger the signature for the entity that signed the hash of the birth certificate for verification, wherein the reliable data is interpreted as the verification of the hash of the certificate indicating the certificate is reliable).
As to claim 4, Campero teaches wherein if another audit trail invalidating the audit trail exists in the blockchain by being registered later than the audit trail, the audit trail is determined to be invalid (paragraph 38, requesting entity retrieves from the ledger the signature for the entity that signed the hash of the birth certificate for verification, wherein the reliable data is interpreted as the verification of the hash of the certificate indicating the certificate is reliable, wherein when the hash does not match).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campero in view of US 2018/0137507 to Jayachandran et al. (hereinafter Jayachandran).
As to claim 2, Campero teaches an electronic certification system that guarantees reliability of data using an audit trail registered in a blockchain, the data being registered in a data store by a first terminal and provided to a second terminal, wherein: the first terminal includes: audit trail registration means for registering information in the blockchain and acquiring the audit trail (paragraphs 35 and 37, stored information records including user information that is hashed and stored into the distributed ledger), the information being about at least one of the first terminal, an administrator of the first terminal, and a program configured to run on the first terminal and exchange the data with the second terminal (paragraph 37, information about a user’s attribute, birth certificate), and audit trail providing means for transmitting the audit trail to the second terminal (paragraph 38, sending of the birth certificate to the receiving party); and the second terminal acquires the data from the data store using the audit trail provided by the audit trail providing means (paragraph 38, requesting entity retrieves from the ledger the signature for the entity that signed the hash of the birth certificate for verification, wherein the acquired data is interpreted as the acquired hash of the certificate indicating the certificate is reliable).
Campero does not explicitly teach storing registration means for linking together and registering the audit trail and the data in the data store.
However, Jayachandran teaches storing registration means for linking together and registering the audit trail and the data in the data store (paragraph 19, registering content into the blockchain, matching the hash and registering the content in a list 213).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Campero with the method of linking together and paragraph 19).

Claims 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Campero in view of US 2005/0108537 to Puri et al. (hereinafter Puri).
As to claim 3, Campero teaches an electronic certification system that guarantees reliability of data using an audit trail registered in a blockchain, the data being contained in an electronic certificate and provided to a second terminal, the electronic certificate being registered in an electronic certificate store by a first terminal, wherein: the first terminal includes: audit trail registration means for registering information in the blockchain and acquiring the audit trail (paragraphs 35 and 37, stored information records including user information that is hashed and stored into the distributed ledger), the information being about at least one of the first terminal, an administrator of the first terminal, and a program configured to run on the first terminal and exchange the data with the second terminal and transmitting the electronic certificate to the second terminal (paragraphs 37 and 38, information about a user’s attribute, birth certificate and sent to requesting entity); and the second terminal retrieves the data from the electronic certificate provided by the electronic certificate providing means (paragraph 38, requesting entity retrieves from the ledger the signature for the entity that signed the hash of the birth certificate for verification, wherein the acquired data is interpreted as the acquired hash of the certificate indicating the certificate is reliable).
Campero does not explicitly teach an electronic certificate registration means for generating the electronic certificate and linking together and registering the audit trail and the electronic certificate in the electronic certificate store, and electronic certificate providing means for verifying validity of the audit trail registered in the blockchain, acquiring the electronic certificate corresponding to the audit 
However, Puri teaches electronic certificate registration means for generating the electronic certificate and linking together and registering the audit trail and the electronic certificate in the electronic certificate store, and electronic certificate providing means for verifying validity of the audit trail registered in the blockchain, acquiring the electronic certificate corresponding to the audit trail from the electronic certificate store (paragraph 30. Signatures captured and linked with data record’s and kept as part of the audit trail).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Campero with the method of linking together and registering the audit trail as taught by Puri in order to review and approve the data and using a set of parameters such that the identity of the signer and the integrity of the data can be verified, thus increasing the overall security and integrity of the system.
As to claim 5, Campero teaches wherein the data is a public key of the first terminal (paragraph 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497